        Case 2:14-cv-00160-MCE-AC Document 210 Filed 05/07/19 Page 1 of 2
                     UNITED STATES COURT OF APPEALS
                                                                         FILED
                             FOR THE NINTH CIRCUIT
                                                                        MAY 06 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 YESENIA MELGAR,                                  No. 19-15443

                 Plaintiff - Appellee,
                                                  D.C. No. 2:14-cv-00160-MCE-AC
  v.                                              U.S. District Court for Eastern
                                                  California, Sacramento

 PATRICK S. SWEENEY,                              ORDER

                 Objector - Appellant,

   v.

 ZICAM LLC; MATRIXX
 INITIATIVES, INC.,

                 Defendants - Appellees.


         A review of the docket demonstrates that appellant has failed to pay the

docketing/filing fees in this case.

         Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

         This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.
Case 2:14-cv-00160-MCE-AC Document 210 Filed 05/07/19 Page 2 of 2
                                    FOR THE COURT:

                                    MOLLY C. DWYER
                                    CLERK OF COURT

                                    By: Cyntharee K. Powells
                                    Deputy Clerk
                                    Ninth Circuit Rule 27-7
